       Case: 3:20-cv-00184-wmc Document #: 18 Filed: 07/16/20 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

SIR JORDAN COSBY,

                           Plaintiff,                               ORDER
      v.
                                                                   20-cv-184-wmc
BENJAMYN S. JENSON, ANDREW M. POHL,
and TORRIA VAN BUREN,

                           Defendants.


      In an order dated May 21, 2020, this court granted pro se plaintiff Sir Jordan Cosby

leave to proceed with a civil action against several state employees at Columbia

Correctional Institution, where plaintiff is currently confined. Pursuant to an agreement

with the Wisconsin Department of Justice, the court sent a copy of that order to the state

attorney general for acceptance of informal service of process on defendants. Consistent

with that agreement, the state attorney general accepted service and defendants filed an

answer on July 14, 2020. (Dkt. ##9, 17.) Before defendants filed their answer, however,

plaintiff filed a motion for entry of default and a motion for default judgment. (Dkt.

##12, 14.) Those motions will be denied for reasons set forth below.

      Plaintiff claims that defendants have defaulted by failing to answer. Plaintiff’s

request is governed by Federal Rule of Civil Procedure 55(a), which authorizes entry of a

default judgment “[w]hen a party against whom a judgment for affirmative relief is sought

has failed to plead or otherwise defend, and that failure is shown by affidavit or

otherwise[.]”   Here, the clerk of court understandably did not enter default because

defendants were never in default. As noted above, the Wisconsin Department of Justice
       Case: 3:20-cv-00184-wmc Document #: 18 Filed: 07/16/20 Page 2 of 2



has agreed to accept service of process for correctional officers and other state officials in

actions filed by pro se litigants. Under the terms of that agreement, defendants have sixty

days from receipt of the Notice of Electronic Filing granting leave to proceed in which to

serve and file an answer, as the court explained in its opinion and order granting plaintiff

leave to proceed. (5/21/20 Op. & Order (dkt. #7) 6.) The Department of Justice received

a copy of the order granting leave to proceed on May 21, 2020, the date the clerk of court

docketed the order, which means defendants had up to and including July 20, 2020 in

which to answer. Court records confirm that the answer was timely served and filed in this

case. Accordingly, IT IS ORDERED that plaintiff Sir Jordan Cosby’s motion for entry of

default (dkt. #12) and motion for default judgment (dkt. #14) are DENIED.

       Entered this 16th day of July, 2020.

                                           BY THE COURT:

                                           /s/
                                           __________________________________
                                           WILLIAM M. CONLEY
                                           District Judge




                                              2
